


110 HR 2455 IH: Social Security Number

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2455
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Carter (for
			 himself, Mr. Thornberry,
			 Mr. Neugebauer, and
			 Ms. Granger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the sale, purchase, and display to the general public of the Social Security
		  account number.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number
			 Non-Proliferation Act of 2007.
		2.Prohibition of the
			 sale, purchase, and display to the general public of the social security
			 account number
			(a)In
			 generalTitle II of the Social
			 Security Act is amended by inserting after section 208 (42 U.S.C.
			 408) the following new section:
				
					208A.Prohibition of the sale, purchase, and display to the
		  general public of the social security account number(a)DefinitionsFor
				purposes of this section:
							(1)Person
								(A)In
				generalSubject to subparagraph (B), the term person
				means any individual, partnership, corporation, trust, estate, cooperative,
				association, or any other entity.
								(B)Governmental
				entitiesSuch term does not include a governmental entity.
				Nothing in this subparagraph shall be construed to authorize, in connection
				with a governmental entity, an act or practice otherwise prohibited under this
				section or section 205(c)(2)(C).
								(2)Selling and
				purchasing
								(A)In
				generalSubject to subparagraph (B)—
									(i)SellThe
				term sell in connection with a social security account number
				means to obtain, directly or indirectly, anything of value in exchange for such
				number.
									(ii)PurchaseThe
				term purchase in connection with a social security account number
				means to provide, directly or indirectly, anything of value in exchange for
				such number.
									(B)ExceptionsThe
				terms sell and purchase in connection with a social
				security account number do not include the submission of such number as part
				of—
									(i)the
				process for applying for any type of Government benefits or programs (such as
				grants or loans or welfare or other public assistance programs),
									(ii)the
				administration of, or provision of benefits under, an employee benefit plan,
				or
									(iii)the sale, lease,
				merger, transfer, or exchange of a trade or business.
									(3)Display to the
				general public
								(A)In
				generalThe term display to the general public
				means, in connection with a social security account number, to intentionally
				place such number in a viewable manner on an Internet site that is available to
				the general public or to make such number available in any other manner
				intended to provide access to such number by the general public.
								(B)Internet
				transmissionsIn any case in
				which a person requires, as a condition of doing business with such person,
				transmittal to such person of an individual’s social security account number by
				means of the Internet without reasonable provisions to ensure that such number
				is encrypted or otherwise secured from disclosure, any such transmittal of such
				number as so required shall be treated as a display to the general
				public of such number by such person.
								(4)Social Security
				account numberThe term
				social security account number has the meaning given such term in
				section 208(c), except that such term includes any derivative of such number.
				Notwithstanding the preceding sentence, any expression, contained in or on any
				item sold or displayed to the general public, shall not be treated as a social
				security account number solely because such expression sets forth not more than
				the last 4 digits of such number, if the remainder of such number cannot be
				determined based solely on such expression or any other matter presented in or
				on such item.
							(b)Prohibition of
				sale, purchase, and display to the general public(1)Except as provided in
				paragraph (2), it shall be unlawful for any person to—
								(A)sell or purchase a social security
				account number or display to the general public a social security account
				number, or
								(B)obtain or use any individual’s social
				security account number for the purpose of locating or identifying such
				individual with the intent to physically injure or harm such individual or
				using the identity of such individual for any illegal purpose.
								(2)Notwithstanding paragraph (1), and
				subject to paragraph (3), a social security account number may be sold or
				purchased by any person to the extent provided in this subsection (and for no
				other purpose) as follows:
								(A)to
				the extent necessary for law enforcement, including (but not limited to) the
				enforcement of a child support obligation, as determined under regulations
				issued as provided in subsection (j);
								(B)to
				the extent necessary for national security purposes, as determined under
				regulations issued as provided in subsection (j);
								(C)to the extent necessary for public
				health purposes;
								(D)to
				the extent necessary in emergency situations to protect the health or safety of
				1 or more individuals;
								(E)to the extent that the sale or
				purchase is required to comply with a tax law of the United States or of any
				State (or political subdivision thereof);
								(F)to the extent that the sale or purchase is
				to or by a consumer reporting agency (as defined in section 603(f) of the
				Fair Credit Reporting Act (15 U.S.C.
				1681a(f))) for use or disclosure solely for permissible purposes described in
				section 604(a) of such Act (15 U.S.C. 1681b(a)); and
								(G)to the extent necessary for research
				(other than market research) conducted by an agency or instrumentality of the
				United States or of a State or political subdivision thereof (or an agent of
				such an agency or instrumentality) for the purpose of advancing the public
				good, on the condition that the researcher provides adequate assurances
				that—
									(i)the social security account numbers
				will not be used to harass, target, or publicly reveal information concerning
				any identifiable individuals;
									(ii)information about identifiable
				individuals obtained from the research will not be used to make decisions that
				directly affect the rights, benefits, or privileges of specific individuals;
				and
									(iii)the researcher has in place appropriate
				safeguards to protect the privacy and confidentiality of any information about
				identifiable individuals, including procedures to ensure that the social
				security account numbers will be encrypted or otherwise appropriately secured
				from unauthorized disclosure.
									(3)Notwithstanding paragraph (1), a
				social security account number assigned to an individual may be sold,
				purchased, or displayed to the general public by any person—
								(A)to the extent consistent with such
				individual’s voluntary and affirmative written consent to the sale, purchase,
				or display of the social security account number, but only if—
									(i)the terms of the consent and the
				right to refuse consent are presented to the individual in a clear,
				conspicuous, and understandable manner,
									(ii)the individual is placed under no
				obligation to provide consent to any such sale, purchase, or display,
				and
									(iii)the terms of the consent
				authorize the individual to limit the sale, purchase, or display to purposes
				directly associated with the transaction with respect to which the consent is
				sought, and
									(B)under such circumstances as may be deemed
				appropriate in regulations issued as provided under subsection (j).
								(4)In the case of social security
				account numbers which constitute personally identifiable medical information,
				the Commissioner of Social Security, with respect to medical research which is
				referred to in paragraph (3)(A) or which is treated in regulations of the
				Commissioner issued pursuant to paragraph (3)(B), shall maintain ongoing
				consultation with the Office for Civil Rights of the Department of Health and
				Human Services to ensure that the sale or purchase of such social security
				account numbers is permitted only in compliance with existing Federal rules and
				regulations prescribed by the Secretary of Health and Human Services pursuant
				to section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (110 Stat. 2033).
							(c)Prohibition of
				unauthorized disclosure to government agencies or
				instrumentalities(1)It shall be unlawful for
				any person to communicate by any means to any agency or instrumentality of the
				United States or of any State or political subdivision thereof the social
				security account number of any individual other than such person without the
				written permission of such individual, unless the number was requested by the
				agency or instrumentality. In the case of an individual who is legally
				incompetent, permission provided by the individual’s legal representatives
				shall be deemed to be permission provided by such individual.
							(2)Paragraph (1) shall not apply to the
				extent necessary—
								(A)for law enforcement, including (but
				not limited to) the enforcement of a child support obligation, or
								(B)for national security purposes,
								as determined under regulations
				issued as provided under subsection (j).(d)Prohibition of
				the displays on cards or tags required for access to goods, services, or
				benefitsNo person may display a social security account number
				on any card or tag issued to any other person for the purpose of providing such
				other person access to any goods, services, or benefits or include on such card
				or tag a magnetic strip, bar code, or other means of communication which
				conveys such number.
						(e)Prohibition of
				the displays on employee identification cards or tagsNo person
				that is an employer, and no other person offering benefits in connection with
				an employee benefit plan maintained by such employer or acting as an agent of
				such employer, may display a social security account number on any card or tag
				that is commonly provided to employees of such employer (or to their family
				members) for purposes of identification or include on such card or tag a
				magnetic strip, bar code, or other means of communication which conveys such
				number.
						(f)Measures To
				preclude unauthorized disclosure of social security account numbers and protect
				the confidentiality of such numbersSubject to the preceding provisions of this
				section, any person having in such person’s records the social security account
				number of any individual other than such person shall, to the extent that such
				records are maintained for the conduct of such person’s trade or
				business—
							(1)ensure that no
				officer or employee thereof has access to such number for any purpose other
				than as necessary for the conduct of such person’s trade or business,
							(2)restrict, in
				accordance with regulations of the Commissioner, access to social security
				account numbers obtained thereby to officers and employees thereof whose duties
				or responsibilities require access for the conduct of such person’s trade or
				business, and
							(3)provide such
				safeguards as may be specified, in regulations of the Commissioner, to be
				necessary or appropriate to preclude unauthorized access to the social security
				account number and to otherwise protect the confidentiality of such
				number.
							(g)Deceased
				individualsThis section does not apply with respect to the
				social security account number of a deceased individual.
						(h)Criminal
				penaltyAny person who violates this section shall be guilty of a
				felony and upon conviction thereof shall be fined under title 18, United States
				Code, or imprisoned for not more than 5 years, or both.
						(i)Applicability of
				other protectionsNothing in this section shall be construed to
				supersede, alter, or affect any restriction or limitation on the sale,
				purchase, display to the general public, or other disclosure of social security
				account numbers, provided in any Federal statute, regulation, order, or
				interpretation, if the restriction or limitation is greater than that provided
				under this section, as determined under applicable regulations issued by the
				Commissioner of Social Security or by another agency or instrumentality of the
				United States as provided in subsection (j).
						(j)Regulations(1)In issuing regulations to
				carry out the provisions of subparagraphs (A) and (B) of subsection (b)(2),
				subsection (b)(3)(B), and subsection (c)(2), the Commissioner of Social
				Security shall consult with the Attorney General of the United States, the
				Secretary of Health and Human Services, the Secretary of Homeland Security, the
				Secretary of the Treasury, the Federal Trade Commission, the Federal banking
				agencies (as defined in section 3 of the Federal Deposit Insurance Act), the
				National Credit Union Administration, the Securities and Exchange Commission,
				State attorneys general, and such representatives of the State insurance
				commissioners as may be designated by the National Association of Insurance
				Commissioners. Any agency or instrumentality of the United States may exercise
				the authority of the Commissioner to issue such regulations, with respect to
				matters otherwise subject to regulation by such agency or instrumentality, to
				the extent determined appropriate in regulations of the Commissioner.
							(2)In issuing the regulations described in
				paragraph (1) pursuant to the provisions of subparagraph (A) or (B) of (b)(2)
				or subsection (c)(2) (relating to law enforcement and national security), the
				Commissioner may authorize the sale or purchase of social security account
				numbers only if the Commissioner determines that—
								(A)such sale or purchase would serve a
				compelling public interest that cannot reasonably be served through alternative
				measures, and
								(B)such sale or purchase will not pose an
				unreasonable risk of identity theft, or bodily, emotional, or financial harm to
				an individual (taking into account any restrictions and conditions that the
				Commissioner imposes on the sale, purchase, or disclosure).
								(3)In issuing the regulations described in
				paragraph (1) pursuant to the provisions of subsection (b)(3)(B), the
				Commissioner may authorize the sale, purchase, or display to the general public
				of social security account numbers only after considering, among other relevant
				factors—
								(A)the associated cost or burden to the
				general public, businesses, commercial enterprises, non-profit organizations,
				and Federal, State, and local governments; and
								(B)the associated benefit to the general
				public, businesses, commercial enterprises, non-profit associations, and
				Federal, State, and local governments.
								(4)If, after considering the factors in
				paragraph (3), the Commissioner authorizes, in regulations referred to in
				paragraph (3), the sale, purchase, or display to the general public of social
				security account numbers, the Commissioner shall impose restrictions and
				conditions on the sale, purchase, or display to the general public to the
				extent necessary—
								(A)to
				provide reasonable assurances that social security account numbers will not be
				used to commit or facilitate fraud, deceptions, or crime, and
								(B)to
				prevent an unreasonable risk of identity theft or bodily, emotional, or
				financial harm to any individual, considering the nature, likelihood, and
				severity of the anticipated harm that could result from the sale, purchase, or
				display to the general public of social security account numbers, together with
				the nature, likelihood, and extent of any benefits that could be
				realized.
								(5)In the issuance of regulations
				described in paragraph (1), notice shall be provided as described in paragraphs
				(1), (2), and (3) of section 553(b) of title 5, United States Code, and
				opportunity to participate in the rule making shall be provided in accordance
				with section 553(c) of such title.
							(6)Each agency and instrumentality
				exercising authority to issue regulations under this subsection shall consult
				and coordinate with the other such agencies and instrumentalities for the
				purposes of assuring, to the extent possible, that the regulations prescribed
				by each such agency or instrumentality are consistent and comparable, as
				appropriate, with the regulations prescribed by the other such agencies and
				instrumentalities. The Commissioner shall undertake to facilitate such
				consultation and
				coordination.
							.
			(b)Effective
			 dateInitial final regulations prescribed to carry out the
			 provisions of section 208A of the Social Security Act (added by this section)
			 shall be issued not later than the last date of the 18th calendar month
			 following the date of the enactment of this Act. Such provisions shall take
			 effect 1 year after the date of the issuance of such regulations. Section
			 208A(b) of such Act shall apply in the case of displays to the general public
			 (as defined in section 208A(a)(3) of such Act) to such displays to the general
			 public originally occurring after such 1-year period. Such provisions shall not
			 apply with respect to any such display to the general public of a record
			 (containing a social security account number (or any derivative thereof))
			 generated prior to the close of such 1-year period.
			
